Citation Nr: 1708704	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-28 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for residuals of a head injury, to include a headache disability.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from April 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's case is currently with the VA RO in Detroit, Michigan.

The Veteran submitted additional evidence to the Board to be considered in his service connection claims for bilateral hearing loss, bilateral foot disabilities, and residuals of a head injury that were not accompanied by a waiver of initial RO consideration.  As this Board decision grants the Veteran's claim for service connection for bilateral hearing loss and remands the claims for service connection for hepatitis C, bilateral foot disabilities and residuals of a head injury, the Board finds that referral to the RO is not necessary.  Consideration of the additional evidence with respect to the merits analysis will be conducted by the RO pursuant to the remand portion of this decision.

The Veteran's service connection claims for hepatitis C, a bilateral foot disability and residuals of a head injury, to include a headache disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is attributable to his period of active duty service.  




CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.

II. Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may also be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.   However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

Bilateral Hearing Loss

The record shows that the Veteran suffers from current bilateral hearing loss.  Bilateral sensorineural hearing loss was diagnosed during the November 2015 VA examination and audiometric testing at that time showed hearing loss as defined by VA.  38 C.F.R. § 3.385 (2016).  Thus, the first element of service connection has been established.

The Veteran reported noise exposure in service to include being in and around tanks with additional noise from weaponry without adequate hearing protection.  The Veteran's DD 214 reveals that his military occupational specialty (MOS) was a 19DI0 Calvary Scout.

The Veteran is competent to report the event that occurred during service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  With respect to in-service incurrence, he has provided competent and credible lay evidence of in-service noise exposure as a result of being a mechanic.  The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  He has reported that his hearing loss began during service and has further declined since that time.  Moreover, this statement is consistent with his private treatment records that show a decline in hearing throughout the years.  See August 2010 Audiological Evaluation; January 2012 Audiological Evaluation; August 2015 Audiological Evaluation.  As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his hearing loss are considered competent and credible lay evidence of such exposure. Therefore, the second element of service connection has been established.

At his April 1977 enlistment examination, the Veteran was found to normal ears and hearing.  The Veteran was provided with a hearing test.  The April 1977 entrance audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5

5
LEFT
25
15
10

5

There was no separation examination, or any other audiograms following the entrance examination, included in the service treatment records on file.

The Veteran underwent a private audiological evaluation in August 2010.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30

35
LEFT
20
20
20

25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  It is not clear from the face of the report whether the Maryland CNC test was used in obtaining the speech discrimination scores reported, so as to allow the results to be used in evaluating the Veteran's disability.  See 38 C.F.R. § 3.385 (2016).

The Veteran underwent another private audiological evaluation in January 2012.  He was diagnosed with right ear mild to severe sensorineural hearing loss.  He had normal hearing in his left ear.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
25
30
LEFT
20
20
15
25
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  Again, it is not clear from the face of the report whether the Maryland CNC test was used in obtaining the speech discrimination scores reported, so as to allow the results to be used in evaluating the Veteran's disability.  See 38 C.F.R. § 3.385 (2016).

The Veteran underwent another private audiological evaluation in August 2015.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
/
60
LEFT
30
40
35
/
40

Speech audiometry revealed speech recognition ability of 91 percent in the right ear and of 96 percent in the left ear.  Again, it is not clear from the face of the report whether the Maryland CNC test was used in obtaining the speech discrimination scores reported, so as to allow the results to be used in evaluating the Veteran's disability.  See 38 C.F.R. § 3.385 (2016).

The Veteran was afforded a VA examination in November 2015 in which he was diagnosed with bilateral sensorineural hearing loss.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
40
40
LEFT
35
30
30
40
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

The examiner determined that the Veteran's bilateral ear hearing loss was at least as likely as not (50 percent probability of greater) caused by or a result of an event in military service.  The examiner reasoned that there was no separation examination to rule out hearing loss.  The examiner further reasoned there was reported military noise exposure and no reported noise exposure after separation.  The Board finds the November 2015 examiner's opinion adequate.  The examiner provided a reasoned explanation for his opinion, together with clear conclusions and supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the third element of service connection has been established, and the benefit sought on appeal is granted.


ORDER

Service connection for a bilateral hearing loss disability is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).
VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The Veteran asserts that he currently suffers from bilateral foot disabilities. He states that his bilateral foot disabilities are the result of wearing boots during active duty service that did not fit properly.  

In a March 2011 buddy statement, a fellow service member recalled the Veteran's bilateral foot complaints due to his boots.  Medical records reveal that the Veteran has been diagnosed as having various foot disabilities.  For example, a July 2015 private treatment record shows diagnoses of pronation of feet and osteoarthritis of the foot, while the most recent private treatment record in December 2015 shows a diagnosis of bilateral plantar fasciitis.

The Veteran also asserts that he currently suffers from residuals of an in-service head injury, to include a headache disability.  In particular, he claims that a loader hatch was dropped on his head during his period of active duty service, and that since the incident, he has experienced headache problems.  See November 2011 Substantive Appeal.

The Veteran's service treatment records are silent as to the head injury; however, a March 2011 buddy statement corroborates these assertions.  The fellow service member witnessed the Veteran with his head bandaged in October 1978.  When asked about the bandage, the Veteran informed the fellow service member that a loader hatch had been dropped on his head, knocked him to the floor of a tank, and rendered him unconscious.  The fellow service member also conveyed that the Veteran has complained of headaches since October 1978.

Post-service treatment records demonstrate that the Veteran has complained of headaches and cognitive problems intermittently for several years.  See, e.g., a January 2017 Progress Note (complains of headaches and memory loss); an April 2015 Pain Consultation note (complains of headaches); a December 2015 Pain Consultation note (complains of headaches).  Open medical questions exist in this case as to (1) whether the Veteran currently suffers from head injury residuals, and if so, (2) whether such residuals are related to the Veteran's injury during service.  Indeed, no medical professional has specifically reviewed his entire medical history, to include his in-service treatment reports, his post-service treatment reports, and his own lay assertions, to clarify his current disabilities, if any, and opine as to their etiology.  

In sum, there is competent evidence of current bilateral foot disabilities and complaints of headaches.  Also, there is competent evidence of an in-service bilateral foot injury and head injury.  Further, the Veteran has provided competent reports of bilateral foot problems and headaches in the years since service.

VA's duty to obtain examinations as to the nature and etiology of any current bilateral foot disabilities and any other current residuals of a head injury are, therefore, triggered.  Such examinations are needed to determine whether the Veteran has any residuals of a head injury and to obtain medical opinions as to the etiology of the current bilateral foot disability.

With respect to hepatitis C, the Veteran contends that he contracted hepatitis C as a result of air gun immunizations, donating blood, in-service dental work, and/or during hospitalizations during service.  It is unclear whether the Veteran currently has hepatitis C or residuals of hepatitis C.  Indeed, private treatment records indicate hepatitis was identified in the mid-1990s, and the Veteran's physician, Dr. K.S., detected HCV RNA in 1999.  Subsequent lab testing in 2000 and 2001 showed negative tests for hepatitis C.   It appears the Veteran continued to appear for follow-up appointments with Dr. K.S., and was tested again in 2012.  On remand, the Board believes the Veteran should be afforded an examination to determine whether the Veteran in fact has hepatitis C, or any residuals of the disease, and if so, whether such is related to the Veteran's period of service.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral foot disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral foot disability had its onset in service, is related to the Veteran's reported bilateral foot symptoms in service, or is otherwise the result of a disease or injury in service, including from wearing ill-fitting boots.
The examiner must provide reasons for each opinion given.

In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of the Veteran's reports of an in-service bilateral foot injury and of bilateral foot symptoms in service and in the years since that time. 

The absence of evidence of treatment for bilateral foot problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner is advised that the Veteran is competent to report an in-service bilateral foot injury, his symptoms and history, and such reports, including those of a continuity of bilateral foot problems since service, must be specifically acknowledged and considered in formulating any opinions.

3.  Schedule the Veteran for a VA TBI examination to determine the nature and etiology of any current residuals of his described head injury sustained in service.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to the Veteran's in-service head injury.  In so doing, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the claimed impairment, including, but not limited to, headaches and/or cognitive problems, had their onset in service, are related to the head injury in service, or are otherwise the result of a disease or injury in service.  The examiner's attention is directed to the Veteran's service treatment records, his post-service medical records and the arguments by the Veteran and his representative.

The examiner must provide reasons for each opinion given.

In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of the Veteran's reports of an in-service head injury and of residuals of a head injury symptoms in service and in the years since that time. 

The absence of evidence of treatment for residuals of a head injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner is advised that the Veteran is competent to report an in-service head injury, his symptoms and history, and such reports, including those of a continuity of residuals of a head injury since service, must be specifically acknowledged and considered in formulating any opinions.

4.  Schedule the Veteran for a VA examination to assess the nature and etiology of the Veteran's claimed hepatitis C.  All indicated tests must be performed, and all findings reported in detail. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.
The examiner is specifically requested to identify the following:

a.) Does the Veteran currently have hepatitis, and/or residuals of a hepatitis disability?  If not, did the Veteran have hepatitis previously, and if so when did it resolve? 

b.) If the Veteran has hepatitis and/or residuals of a hepatitis disability at any time during the period under review (2009 to the present day), is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to his period of active service, to specifically include as a result of air gun immunizations, donating blood, in-service dental work, and/or during in-service hospitalizations, as he so describes?  Please assume as true for the purposes of this opinion that the Veteran did indeed participate in these in-service events. 

The examiner must provide reasons for each opinion given.

5.  After completing the above, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, in whole or in part, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


